DETAILED ACTION
Status of the Claims
Claims 1-4, 13, 17, 29-31, 36-38, and 41-47 are currently pending and are examined herein.
Claims 11-12, 18-26, 32-35, and 39-40 have been canceled by Applicant.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant’s election of Group III (claims 1-4, 13, 17, 29-31, 36-38, and 41-47) in the reply filed on 02/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 13, 17, 29-31, 36-38, and 41-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation “wherein the polypeptide is translated in higher yield, higher purity, or a combination thereof than when translated in a conventional system”, however, the term “conventional system” is indefinite.  Specifically, the claim appears to compare this “conventional system” to the “orthogonal translation system (OTS)” referenced earlier in the claim.  As per MPEP 2111 and 2111.01, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification”, however, “it is improper to import claim limitation from the specification”.  The specification does not specifically define the term “conventional system”, but rather at most eludes to them as “rely[ing] on multi-copy plasmids for overexpression (i.e., aminoacyl tRNA synthetases and tRNA overexpression)”, as per the first paragraph of the SUMMARY OF THE INVENTION section of the specification.  It is noted that claim 17 does not appear to exclude multi-copy plasmids for overexpression of the required components (although claim 29 does limit the variant AARS to being integrated into the GRO’s genome).  Therefore, since there is a lack of a clear and concrete definition of “conventional systems”, the metes and bounds of the claim are unascertainable.  In the interest of compact prosecution, the term “conventional system” will be interpreted as any translational system for purposes of applying prior art in anticipation and/or obviousness-type rejections herein.
Also, it is noted that claim 17 recites the limitation “the codon deleted from the GRO” in line 12, which lacks antecedent basis in the claim, as the only GRO referenced in the claim has “at least one codon reduced or absent from its genome”.  In the interest of compact prosecution, the term “the codon deleted from the GRO” will be interpreted as “the codon deleted or reduced from the GRO” for purposes of applying prior art in anticipation and/or obviousness-type rejections herein.
It is also noted that in line 13 of claim 17, the phrase “the tRNA comprises and anticodon”, which appears to be a typographical error for “the tRNA comprises an anticodon” and will be interpreted as such for purposes of applying prior art in anticipation and/or obviousness-type rejections herein.
Claims 1-4, 13, 29-31, 36-38, and 41-47 depend from claim 17 and are therefore similarly rejected.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate.  As currently written, the metes and bounds of the rejected claims are unascertainable for the reasons set forth above, thus the above claim(s) and all dependent claims are rejected under 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Johnson et al.
Claims 17, 37, 43-44, and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (Nat Chem Biol., 2011, 7(11): 779–786. doi:10.1038/nchembio.657, cited in the IDS filed 10/23/2019).
Regarding claims 17, 37, and 46-47, Johnson teaches a method of making a plurality of a polypeptide comprising one or more iterations of a non-standard amino acid (e.g. as per the Abstract) comprising expressing a messenger RNA (mRNA) encoding the polypeptide in a system comprising: 
an orthogonal translation system (OTS) comprising a nucleic acid sequence encoding a variant AARS and its cognate tRNA (e.g. “orthogonal tRNA/aaRS pairs” as per the Multi-site incorporation of various Uaas in JX33 section) operably linked to expression control sequences  and transformed, transfected, or introduced into a genomically recoded organism (GRO) with at least one codon reduced or absent from its genome (e.g. the JX33 strain of E. coli used as per the Abstract and throughout, which fully reassigned the amber codon UAG to a sense codon), and 
a plurality of the non-standard amino acid (e.g. pAktF, ActK, pAzdF, pCmF, and pIodF as per the Multi-site incorporation of various Uaas in JX33 section), 
wherein the mRNA comprises a nucleic acid sequence comprising at least one iteration of the codon deleted from the GRO (e.g. on plasmids as per the Plasmid construction section), 
wherein the tRNA comprises and anticodon that can bind to the codon reduced or absent from the GRO (e.g. on plasmids as per the Plasmid construction section), and 
wherein the polypeptide is translated in higher yield, higher purity, or a combination thereof than when translated in a conventional system (e.g. as defined in the specification: “High purity of the desired polypeptide can be measured as at least 95% correct non-standard amino acid incorporated at the desired residue(s) relative to an undesired amino acid at the same residue”, which is taught by Johnson as “Incorporation of pActF in JX33 was found >99.81% at all UAG sites” in the Incorporation of Uaa pActF at multiple UAG sites in JX33 section)
Regarding claims 43-44, Johnson teaches the above, wherein the polypeptide comprises at least 10 instances of the non-standard amino acid (e.g. as per the Simultaneous suppression of ten UAG sites in JX33 section).

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Johnson et al.
Claims 17, 37, 43-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (Nat Chem Biol., 2011, 7(11): 779–786. doi:10.1038/nchembio.657, cited in the IDS filed 10/23/2019).
Johnson is relied on as above, however, it is noted that the reference is silent on the limitation of the composition comprising 30 or more instances of the Uaa, as set forth in claim 45.
Regarding the peptide having at least 30 incorporated non-standard amino acids, it is noted that the reference already teaches incorporation of 10 non-standard amino acids (e.g. at least as per the Incorporation of Uaa pActF at multiple UAG sites in JX33 section), it is noted that as per MPEP 2144.04(VI)(B), citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Johnson et al. and Best
Claims 17, 37-38, 43-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (Nat Chem Biol., 2011, 7(11): 779–786. doi:10.1038/nchembio.657, cited in the IDS filed 10/23/2019) in view of Best (Biochem., 2009, 48:6571-6584).  
Johnson is relied on as above, however, it is noted that the reference is silent on the explicit conjugation of the pAzF side chain to another molecule, as set forth in claim 38.
Best teaches the conjugation of imaging molecules to pAzF side chains via Click Chemistry, as per pp. 6574-6575 and Fig. 4.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to conjugate such imaging molecules to peptides/proteins.  One of ordinary skill in the art would have been motivated to do so since Best teaches several applications and advantages therefor, including the compatibility with amber codons and suppressor tRNA synthetases (e.g. p. 6575).
The above cited prior art suggests or motivates the practice of the instant claims and therefore supports a reasonable expectation of success of practicing the limitations of the claimed subject matter.

Johnson et al. and Shultz
Claims 13, 17, 37-38, 42-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (Nat Chem Biol., 2011, 7(11): 779–786. doi:10.1038/nchembio.657, cited in the IDS filed 10/23/2019) in view of Schultz (U.S. 7,129,333 B2).
Johnson is relied on as above, however, it is noted that the reference is silent on orthogonal AARSs that are 90-100% sequence identical to SEQ ID NO: 2-15, as set forth in claims 13 and 42.
Schultz teaches orthogonal AARSs that are 90-100% sequence identical to SEQ ID NO: 2-15 (e.g. SEQ ID NO: 1 as per col. 22, lines 23-43).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use the orthogonal AARS as per Schultz in the system of Johnson.  One of ordinary skill in the art would have been motivated to do so, since Schultz teaches that this AARS is a LW1RS such as the one used by Johnson (e.g. Fig. 2). 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Johnson et al. and Iraha et al.
Claims 17, 29-30, 37-38, 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (Nat Chem Biol., 2011, 7(11): 779–786. doi:10.1038/nchembio.657, cited in the IDS filed 10/23/2019) in view of Iraha et al. (Nucleic Acids Research, 2010, Vol. 38, No. 11, pages 3682-3691).  
Johnson is relied on as above, however, it is noted that the reference is silent on the integration of the variant AARS into the host E. coli genome, as set forth in claims 29-30.
Iraha teaches the integration of the variant AARS into the host E. coli genome (e.g. Abstract).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to integration of the variant AARS into the host E. coli genome as per Iraha in the system of Johnson.  One of ordinary skill in the art would have been motivated to do so since Iraha teaches benefits including the “promise to reduce the labor for variant development” (e.g. as per the Conclusion).
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639